              Case 3:19-cv-00290-EMC Document 82 Filed 10/30/20 Page 1 of 3




 1   JEFFREY BOSSERT CLARK
        Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3      Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
        Trial Attorney
        U.S. Department of Justice
 5      Civil Division, Federal Programs Branch
        1100 L Street, NW
 6      Washington, D.C. 20005
        Telephone: (202) 514-9237
 7      Facsimile: (202) 616-8460
        E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )             No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
                Plaintiffs,         )
                                    )             CONSENT MOTION TO EXTEND
16         v.                       )             TIME TO FILE MOTION FOR
                                    )             SUMMARY JUDGMENT
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22              Defendants.         )

23
            Pursuant to Civil Local Rules 6-3 and 7-11, Defendant Department of
24
     Homeland Security (“Defendant”), by undersigned counsel, with the consent of
25
     Plaintiffs, moves for an extension of time, from November 4, 2020, to December
26
     10, 2020, for Defendant to file a motion for summary judgment with respect to the

            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                  No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 82 Filed 10/30/20 Page 2 of 3




 1   FOIA requests submitted to U.S. Immigration & Customs Enforcement (“ICE”),
 2   U.S. Customs and Border Protection (“CBP”) and U.S. Citizen and Immigration
 3   Services (“USCIS”), and for corresponding extensions of the remaining summary
 4   judgment briefing deadlines.
 5         On August 20, 2020, Defendant provided Plaintiffs’ counsel with draft
 6   Vaughn information regarding the redactions and withholdings by ICE, CBP, and
 7   USCIS, with the aim of allowing the parties to negotiate a narrowing of the issues
 8   in dispute prior to summary judgment briefing. Defendant also provided Plaintiffs
 9   with a set of reprocessed documents from CBP, which lifted many of CBP’s
10   original redactions. Defendant subsequently also provided Plaintiffs with
11   reprocessed documents from USCIS. On August 31, the parties submitted a
12   proposed summary judgment briefing schedule, which the Court so-ordered. (ECF
13   No. 72).
14         On October 9, 2020, Plaintiffs responded to the information provided by
15   USCIS, identifying one category of redactions that they did not plan to dispute and
16   noting areas for further discussion and negotiation. On October 20, 2020, Plaintiffs
17   responded to the information provided by CBP, identifying specific redactions that
18   they did not plan to dispute and posing questions for further discussion. Plaintiffs
19   have not yet responded to the draft Vaughn information provided by ICE.
20         Pursuant to the current briefing schedule, Defendant’s opening brief is due
21   November 4, 2020. (ECF No. 72). However, because Defendant only recently
22   received Plaintiffs’ initial responses to the draft Vaughn information provided in
23   August, and because the parties’ discussions and negotiations remain ongoing, it is
24   not feasible for Defendant to file its summary judgment motion by the current
25   deadline.
26

                                               2
            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMAMRY JUDGMENT
                                     No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 82 Filed 10/30/20 Page 3 of 3




 1         Accordingly, Defendant respectfully requests that the summary judgment
 2   briefing schedule be revised as follows:
 3

 4         December 10, 2020: Defendant’s motion for summary judgment.
 5         January 22, 2021: Plaintiffs’ opposition and cross-motion.
 6         February 22, 2021: Defendant’s reply and opposition to cross-motion.
 7         March 8, 2021: Plaintiffs’ reply.
 8         March 22, 2021: Hearing on parties’ cross-motions.
 9

10         This is Defendant’s first request for an extension of the briefing schedule for
11   the cross-motions for summary judgment with respect to ICE, CBP, and USCIS.
12   Plaintiffs consent to this request, and to the proposed briefing schedule above.
13

14                                          Respectfully submitted,
15   Dated: October 30, 2020
                                           JEFFREY BOSSERT CLARK
16                                         Acting Assistant Attorney General
17                                         ELIZABETH J. SHAPIRO (D.C. Bar No.
                                           418925)
18                                         Deputy Branch Director
19                                         /s/
                                           ELIZABETH TULIS (NY Bar)
20                                         Trial Attorney
                                           U.S. Department of Justice,
21                                         Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, D.C. 20005
22                                         Telephone: (202) 514-9237
                                           elizabeth.tulis@usdoj.gov
23
                                           Attorneys for Defendants
24

25

26

                                                3
            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMAMRY JUDGMENT
                                     No. 19-cv-290-EMC
